IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                        NO. WR-81,451-01

                           EX PARTE ULYSSES TARVER, Relator

                     ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NO. 640489 IN THE 208TH DISTRICT COURT
                                FROM HARRIS COUNTY


        Per curiam.

                                                 OPINION


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 208th District Court of Harris County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

        The district clerk forwarded a copy of an order designating issues which was signed on June

3, 2014. This Court has still not received this 11.07 application for a writ of habeas corpus and now

conditionally grants this motion for leave to file an application for a writ of mandamus because the

order designating issues was untimely entered.
        Upon receipt of an application for a writ of habeas corpus challenging a final felony

conviction, the attorney representing the State has 15 days to respond. See TEX. CODE CRIM . PROC.

Art. 11.07, §(b). After the expiration of the time allowed for the State to respond, the trial court is

allowed 20 days to determine whether the application contains allegations of controverted,

previously unresolved facts material to the legality of the applicant’s confinement. Art. 11.07, §3(c).

If the trial court determines that the application for writ of habeas corpus presents such issues it

“shall enter an order within 20 days of the expiration of the time allowed for the state to reply,

designating issues of fact to be resolved.” Id. Article 11.07 does not authorize the trial court to

extend the time limitations imposed by the statute, other than by a timely entry of an order

designating issues. McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992). Without

a timely entry of an order designating issues, Article 11.07 imposes a duty upon the clerk of the trial

court to immediately transmit to this Court the record from the application for a writ of habeas

corpus, deeming the trial court’s inaction a finding that no issues of fact require further resolution.

Art. 11.07, §3(c).

         In this case, Relator filed the application for a writ of habeas corpus in the trial court on

January 21, 2014. The district clerk’s office has informed this Court that the district attorney’s office

was served the writ application on February 4, 2014. The trial court signed an order designating

issues on June 3, 2014, which was after the time limitations provided in the statute had expired. This

untimely order interfered with the district clerk’s duty to transmit this application to this Court and

is therefore without effect. See Martin v. Hamlin, 25 S.W.3d 718, (Tex. Crim. App. 2000). The

district clerk has no authority to continue to hold Relator’s application for a writ of habeas corpus

and is under a ministerial duty to immediately forward the application and related records in cause
no. 640489 filed in the 208th Judicial District Court of Harris County to this Court.

        We conditionally grant mandamus relief and direct the Respondent to comply with this

opinion. The writ of mandamus will issue only in the event the Respondent fails to comply within

thirty days of the date of this opinion.


Filed: June 25, 2014
Do not publish